UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7988



In Re:   BERNARD SMITH,




                                                         Petitioner.



               On Petition for Writ of Prohibition.
                        (CA-04-3829-8-DKC)


Submitted:   February 24, 2005            Decided:     March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bernard Smith petitions for writ of prohibition. He seeks

an order preventing his release to the Maryland Department of

Corrections.

          A writ of prohibition is a drastic remedy which should be

granted only where the petitioner’s right to the requested relief

is clear and indisputable.        See In re Vargas, 723 F.2d 1461, 1468

(10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th Cir.

1981). Further, a writ of prohibition should be granted only where

the petitioner has no other adequate means of relief, In re

Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985), and a writ of

prohibition    may   not   be   used    as     a   substitute   for   the   normal

appellate process.     Missouri, 664 F.2d at 180.

          The relief sought by Smith is not available by way of

writ of prohibition. Accordingly, although we grant Smith’s motion

to proceed in forma pauperis, we deny the petition for a writ of

prohibition.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                       - 2 -